Citation Nr: 1731183	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from October 1979 to October 1984 with an obligation through October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This case was previously before the Board.  In July 2014, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In October 2015, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

A low back disability is not etiologically related to the Veteran's active service, and traumatic arthritis was not present in the spine to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of traumatic arthritis of the spine during active service may not be presumed.  38 U.S.C. §§ 101, 1112, 1113, 1131, 5103A, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a low back disability that is related to his active service.  He reported that he injured his back in a motor vehicle accident (MVA) during active service, and that he has continued to experience back pain since that time. 

Military personnel records (MPRs) do in fact indicate that the Veteran was involved in an automobile accident in March 1982.  He asserted that he was checked by a medic after the accident due to persisting back pain.  Treatment notes indicated no blood in his urine, an intact neurovascular system, and the Veteran was diagnosed with muscle strain and prescribed medication.  The Veteran asserted that he was later sent to Keesler Air Force Base (A.F.B.) for treatment.  Those medical records are not of record; however, per January and February 2010 requests for information responses from Keesler A.F.B. Medical Center, a search was conducted but no records were located and the Veteran was not found to be in their system by name or social security number.  Aside from the absence of those medical records, the MVA is well-documented and it is clear that the Veteran sustained an injury to his lower back.  STRs from July and August 1983 indicated that the Veteran received treatment for lower back pain.  He asserted that his back began hurting significantly more after a physically exerting run.  Aside from that treatment and documentation of the MVA occurring, STRs are otherwise silent for complaints of, or treatment for a back disability. 

Private treatment records show treatment for cervical spine pain beginning in December 1989 and for lower back pain in March 1992 and December 1993.  In March 1992, the Veteran complained of low back pain and an MRI was conducted, revealing a normal lumbar spine.  Notably, evidence of record indicated that the Veteran was involved in a subsequent MVA in December 1993.  At that time, the treatment notes indicated mild tenderness to palpation of the right lower lumbar tract, no spasm or abnormal swelling, and X-rays of the lumbar spine were normal.  The Veteran was diagnosed with lumbar strain secondary to a recent MVA.  In December 1998, the Veteran reported back pain which had been worsening due to an incident at work.  Private treatment records continue to show intermittent treatment for back pain, approximately once every two years until 1998. 

In November 2008, the Veteran was afforded a VA examination for his low back disability.  The Veteran reported muscle strain in his lower back, and referred once again to the MVA during service.  He stated that after that accident, he had problems with his physical training, but that he had never undergone surgery for his back.  X-rays revealed a normal lumbar spine.  The examiner diagnosed lumbago without objective findings of radiculopathy.  The examiner did not provide an etiology opinion regarding the Veteran's back disability.  

Private treatment notes from August 2009 indicated that the Veteran was seen once more for low back pain after having a work accident.  The Veteran reported pain in his back radiating to his right hip and leg.  At that time, he was found to have disc abnormality in the lumbar spine after an MRI was conducted, and opted for surgery to treat it.  Treatment records show that the Veteran underwent a lumbar microdiskectomy in August 2009.  The treatment provider noted that the Veteran was undergoing that procedure as a result of a work accident which occurred in September 2008, and that the Veteran had complained of back pain since that accident.  It was further noted that the Veteran had disc and bony abnormalities with stenosis, and that those were causing his symptoms.  

Treatment records from October and November 2009 show that the Veteran reported to the emergency room twice after falling on his central back.   At that time, the Veteran reported pain that was moderate and lasted about 1.5 weeks, and noted that he had surgery several months prior.  Those visits continued approximately once per month until approximately December 2010.

In August 2016, the Veteran underwent another VA examination.  At that time, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner opined that based on a review of the Veteran's medical records, the Veteran had lumbar strain in service, with subsequent imaging revealing a normal lumbar spine.  The examiner referred to the Veteran's subsequent MVA and work injury, indicating that it was after those events that the Veteran's MRI revealed disc compression resulting in surgery.  The examiner went on to explain that strain involved soft tissues of the spinal region, but that degenerative changes that appeared decades after service and after several intermediate surgeries, involved the discs and vertebral bodies and that one could not cause the other.  The examiner further stated, that based on medical literature, healing of a muscle or soft tissue injury was self-limiting and a full recovery would be expected within a range of days to months, depending on the injury.  Finally, the examiner opined that as per a preponderance of the medical literature, natural age, especially combined with increased axial load due to body mass index (BMI) led to degenerative changes in the spine, and thus, the Veteran's low back disability was less likely than not caused by the injuries he sustained in active service.  

The Board recognizes that the Veteran has asserted continuity of back pain since the March 1982 MVA, and that the Veteran, as a layperson, is competent to report the symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, while service connection for certain chronic diseases may be established on a presumptive basis under 38 C.F.R. § 3.303(b) by a showing of continuity of symptomatology after service, the Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the Veteran, while competent to report back pain, is not competent to offer an opinion in this regard as he has not been shown to have had the requisite medical training to offer an opinion as to etiology of such a complex medical matter.  The Board may not grant service connection based solely upon the Veteran's lay assertions of continuity.  

In this case, the Board notes the well-documented occurrence of an in-service injury, as well as the presence of a current disability.  However, the nexus between the two continues to be the integral determination required for the grant of service-connection.  To that end, the Board finds that the opinion from the August 2016 VA examiner to be the most probative evidence of record.  The Board finds that the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough and supporting rationale for the conclusions reached relying on both medical literature and the in-person examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the August 2016 VA examination and opinion to be the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for a low back disability is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


